 1
 2
 3
 4
 5
 6
                           UNITED STATES DISTRICT COURT
 7
                         CENTRAL DISTRICT OF CALIFORNIA
 8
 9
10    CODY JAMES CONCEPCION,                      Case No. EDCV 19-922-PSG (KK)
11                             Petitioner,
12                        v.                      ORDER ACCEPTING FINDINGS
                                                  AND RECOMMENDATION OF
13    ROBERT NEUSCHMID, Warden,                   UNITED STATES MAGISTRATE
                                                  JUDGE
14                             Respondent.
15
16
17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition for a Writ of
18   Habeas Corpus, the records on file, and the Report and Recommendation of the
19   United States Magistrate Judge. No objections have been filed. The Court accepts
20   the findings and recommendation of the Magistrate Judge.
21         IT IS THEREFORE ORDERED that Judgment be entered dismissing this
22   action without prejudice as moot.
23
24   Dated: October 15, 2019
                                             HONORABLE PHILIP S. GUTIERREZ
25                                           United States District Judge
26
27
28
